DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  S.L.V., a minor, by ANIKO VIGI, as natural guardian and next friend
             and third-party, and ANIKO VIGI, individually,
                               Appellants,

                                    v.

                              ARPAD TOTH,
                                Appellee.

                              No. 4D18-1578

                          [February 13, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No. 50-2017-CA-
000637-XXXX-MB.

  Peter J. Snyder of Peter J. Snyder, P.A., Boca Raton, for appellants.

  Arpad Toth, Boca Raton, pro se.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1980).

WARNER, DAMOORGIAN and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.